Citation Nr: 0115693	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right shoulder and elbow.  

2.  Entitlement to service connection for joint aches of the 
knees, shoulders, and hands.  

3.  Entitlement to service connection for carpal tunnel 
syndrome.  

4.  Entitlement to service connection for a depressive 
disorder.  

5.  Entitlement to service connection for a cervical spine 
disorder.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to service connection for microscopic 
hematuria and abnormal liver function tests.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1983 to January 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO denied the claims of service 
connection for tendonitis of the right shoulder and elbow; 
joint aches of the knees, shoulders, and hands; carpal tunnel 
syndrome; a depressive disorder; a cervical spine disorder; a 
skin disorder; and microscopic hematuria and abnormal liver 
function tests.  

The appellant, through his representative, filed a notice of 
disagreement in January 2000 with the tendonitis, joint 
aches, and depressive disorder claims, but not as to the 
claims involving a cervical spine disorder, a skin disorder, 
carpal tunnel syndrome, or microscopic hematuria and abnormal 
liver function tests.  The RO then issued a statement of the 
case concerning all seven issues denied in the rating 
decision, regardless of the comments expressed in the notice 
of disagreement.  The appellant responded with a substantive 
appeal in April 2000 concerning the tendonitis, joint aches, 
carpal tunnel syndrome, and depressive disorder claims; he 
did not discuss the cervical spine disorder, skin disorder, 
and microscopic hematuria and abnormal liver function test 
claims.  

The issues before the Board are as stated on the title page 
of this decision.  The tendonitis, joint aches, and 
depressive disorder claims have been perfected for appellate 
review and will be addressed in the Remand section of this 
decision.  The cervical spine, skin, and liver disorder 
claims will be dismissed. 
 
The issue of entitlement to service connection for carpal 
tunnel syndrome was not included on the notice of 
disagreement of January 13, 2000.  The veteran's substantive 
appeal, April 10, 2000, however, was clearly a timely 
expression of dissatisfaction with the earlier disposition of 
this issue.  Ordinarily, a statement of the case should 
follow.  To remand for an appropriate statement of the case, 
however, would be of little substantive utility because there 
is already in place the out-of-sequence statement of the case 
of February 10, 2000.  The representative's written 
statement, dated May 12, 2000, can be accepted as a 
substantive appeal for the carpal tunnel syndrome issue.  
Accordingly, although acknowledging the unconventional 
evolution of this issue, the Board will deem this matter on 
appeal, notwithstanding the letter of March 16, 2001.    


FINDING OF FACT

In March 2001, prior to the promulgation of a decision, the 
Board received the appellant's request for dismissal of the 
appeals seeking service connection for a cervical spine 
disorder, a skin disorder, and microscopic hematuria and 
abnormal liver function tests.  

CONCLUSION OF LAW

The criteria for initiating an appeal to the Board regarding 
the claims of service connection for a cervical spine 
disorder, a skin disorder, and microscopic hematuria and 
abnormal liver function tests are not met.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204, 20.302 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the appellant did not file either a proper a notice 
of disagreement or a proper substantive appeal with respect 
to the claims involving a cervical spine disorder, a skin 
disorder, and microscopic hematuria and abnormal liver 
function tests, the Board informed him via a March 2001 
letter that his appeals with respect to these claims might be 
dismissed.  He responded by letter later that month that he 
did not wish to pursue the claims involving a cervical spine 
disorder, a skin disorder, and microscopic hematuria and 
abnormal liver function tests.  

The Board may dismiss any appeal failing to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  An appeal consists of a timely filed notice 
of disagreement (within one year of notification of a rating 
determination) and, after the RO issues a statement of the 
case, a timely filed substantive appeal (within one year of 
notification of rating decision or 60 days of issuance of 
statement of the case, whichever is later).  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  In this case, the 
appellant did not submit a notice of disagreement or a 
substantive appeal concerning these three claims.  Although 
the RO issued a statement of the case on these claims, that 
fact does not excuse the appellant from properly initiating 
and perfecting an appeal.  Even if the appellant had 
perfected an appeal by filing a notice of disagreement and a 
substantive appeal, his March 2001 statement effectively 
withdrew those appeals.  See 38 C.F.R. §§ 20.202, 20.204 
(substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  

ORDER

The appeals seeking service connection for a cervical spine 
disorder, a skin disorder, and microscopic hematuria and 
abnormal liver function test are dismissed.  


REMAND

Before addressing the merits of any claim, the Board must 
ensure that VA has satisfied its duty to assist the appellant 
in the development of evidence pertinent to the appeal.  
Recently enacted legislation eliminated the well-grounded-
claim requirement and revised VA obligation to assist the 
appellant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (effective November 9, 
2000); compare 38 U.S.C.A. § 5107 (West 1991) (setting forth 
duty to assist requirements effective prior to November 9, 
2000, only after submission of a well-grounded claim).  Under 
these requirements, which are more beneficial to the 
appellant, VA must: provide the appellant with application 
forms and notify him of an incomplete application; provide 
him with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
records (including private, VA, and other Federal agency 
records, including service medical records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A).  

The only service medical record associated with the claims 
file is a copy of a periodic examination in July 1993, about 
six months before the appellant separated from service, which 
the RO received from a VA regional medical center.  Records 
prepared by the RO when the appellant filed his claim 
indicated that VA's Service Medical Record Center in St. 
Louis, Missouri was sending the service medical records, 
although none are associated with the claims file.  
Apparently none arrived.  The appellant testified at his 
January 2001 hearing before the undersigned that his service 
medical records were lost at about the time he separated from 
service.  The appellant's claims involve allegations that his 
claimed disabilities are related to anthrax injections he 
received when he served in Southwest Asia and contentions 
that these disorders were manifestations of an undiagnosed 
illness secondary to his service in Southwest Asia.  Because 
the duty to assist requires a thorough effort to obtain all 
available service medical records, the claims must be 
remanded for further development.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (a single attempt to obtain 
presumably missing service medical records did not satisfy 
VA's obligation).  

In order to ensure full compliance with the Veterans Claims 
Assistance Act of 2000, the case is REMANDED for the 
following development:

1.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  All 
action taken should be recorded in the 
claims file and all documents obtained 
should be associated with the claims 
file.  

2.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the O 
should ensure that all identifiable 
documentary evidence is obtained.  If the 
RO determines that the VA examinations in 
May and September 1999 did not adequately 
address the nature and etiology of the 
claimed disorders, then it should ensure 
that the appellant undergoes VA 
examinations to determine the nature and 
etiology of the claims disabilities.  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  The RO 
must specifically address the claims 
using the laws and regulations for direct 
service connection (38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309) and for 
compensation of certain disabilities due 
to undiagnosed illnesses (38 C.F.R. 
§ 3.317).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 



